[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                      For the First Circuit

No. 00-9011

              IN RE RAMON A. PABON RODRIGUEZ ET AL.,
                             Debtors.

                            __________

                  NICASIO LOPEZ JIMENEZ ET AL.,
                           Appellants,

                                v.

                  RICHARD A. LEE, TRUSTEE, ETC.,
                             Appellee.


          APPEAL FROM THE BANKRUPTCY APPELLATE PANEL

                      FOR THE FIRST CIRCUIT


                              Before

                       Boudin, Chief Judge,

                      Selya, Circuit Judge,

                   and Saris,* District Judge.


    Miguel E. Bonilla Sierra for appellants.
    Antonio Fiol Matta for appellee




                         AUGUST 20, 2001
______________
*Of the District of Massachusetts, sitting by designation.
               Per Curiam.    This bankruptcy appeal arises out of a

dispute over property rights.               The case was removed to the

bankruptcy court when the defendants filed for bankruptcy.                  In

due course, the trustee in bankruptcy, acting for the debtors

qua    defendants,      sought   summary     judgment.      The    plaintiffs

(appellants here) did not timely oppose the motion, and the

bankruptcy court granted it.          Jimenez v. Rodriquez, 233 B.R. 212

(Bankr. D.P.R. 1999).        The plaintiffs appealed.        They also filed

a     number     of   post-judgment     motions,   all      of    which   were

unsuccessful.         At that point, they filed a second appeal.           The

Bankruptcy Appellate Panel (BAP) heard the consolidated appeals

and issued an unpublished per curiam opinion affirming the

bankruptcy court's rulings in all respects.              This appeal ensued.

               We need not tarry.     We repeatedly have said that where

the lower courts astutely take the measure of a case and author

convincing, well-reasoned opinions, "an appellate court should

refrain from writing at length to no other end than to hear its

own words resonate."         Lawton v. State Mut. Life Assur. Co., 101

F.3d 218, 220 (1st Cir. 1996); accord Cruz-Ramos v. P.R. Sun Oil

Co., 202 F.3d 381, 383 (1st Cir. 2000);              Ayala        v. Union de

Tronquistas de P.R., Local 901, 74 F.3d 344, 345 (1st Cir.

1996); Holders Capital Corp. v. Cal. Union Ins. Co. (In re San

Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36, 38 (1st Cir.


                                      -3-
1993).     This is such a case.                 Hence, we affirm the judgment

below    for       substantially         the    reasons     elucidated       in     Judge

Lamoutte's lucid rescript and further elaborated in the BAP's

thoughtful opinion.              We add only that this case proves what

should be obvious:               parties who do not deign to respond to

dispositive motions in a timely fashion run considerable risks.

See generally Kelly v. United States, 924 F.2d 355, 358 (1st

Cir. 1991) (warning of the dangers of giving one's litigation

adversary      a    free    hand    in    configuring       the    summary       judgment

record).       Those      risks    are    insurmountable           here,    where     the

plaintiffs,         who    had    the    burden       of   proof    on     the    pivotal

allegations, filed nothing to support those allegations.

            We need go no further.                   As we have said, "[t]he law

ministers      to    the    vigilant,          not    to   those    who     sleep    upon

perceptible rights."              Puleio v. Vose, 830 F.2d 1197, 1203 (1st

cir. 1987).         So it is here.        Accordingly, the judgment below is

summarily




            Affirmed.




                                           -4-